Citation Nr: 0623707	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  02-15 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) prior to January 5, 
2001.

2.  Entitlement to a disability rating higher than 70 percent 
for PTSD from 
January 5, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

It is necessary to clarify the issues on appeal.  The 
November 2000 rating decision granted entitlement to service 
connection for PTSD and assigned a disability evaluation of 
30 percent.  In November 2001, the veteran submitted a notice 
of disagreement (NOD), appealing his initial rating.  The RO 
mistakenly considered the NOD as a new claim.  In a rating 
decision dated in March 2002, the RO increased the veteran's 
disability rating from 30 percent to 70 percent, effective 
November 2001.  Thereafter, a statement of the case was 
issued in July 2002, phrasing the veteran's claim as 
entitlement to an earlier effective date for the 70 percent 
rating.  The veteran perfected his appeal in September 2002.

In May 2003, the veteran participated in a Travel Board 
hearing.  A transcript of that proceeding has been associated 
with the claims folder.  

In February 2004, the Board remanded this claim for 
additional development.

In September 2005, after the submission of additional 
evidence by the veteran, the RO assigned a new effective date 
of January 5, 2001 for his 70 percent rating.  Since the 
veteran perfected his appeal from the November 2000 
assignment of an initial 30 percent disability rating, the 
Board will address whether he was entitled to a disability 
rating higher than 30 percent prior to January 5, 2001, as 
well as whether he is entitled to a disability rating higher 
than 70 percent from January 5, 2001.  Part of this analysis 
will include whether the criteria for a 70 percent rating 
were met at any time prior to January 5, 2001, which is part 
of the analysis in a staged rating case.  Therefore, the 
issues on appeal have been rephrased as shown above.  The 
veteran is not prejudiced by such recharacterization of the 
issues.  A staged rating claim affords the veteran more 
benefit than the previously phrased earlier effective date 
claim.

The Board also notes that on the September 2002 VA Form 9, 
the veteran noted that he would like his grant of service 
connection for PTSD to extend back to 1993.  The RO has not 
adjudicated the issue of entitlement to an effective date 
prior to May 21, 1999 for the grant of service connection for 
PTSD.  The question of the effective date as of which service 
connection is granted is different than the question of the 
effective date of a particular disability rating. Thus, this 
issue is REFERRED back to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to January 5, 2001, the veteran's PTSD was 
productive of occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, depressed mood, anxiety and suspiciousness, all 
resulting in mild to moderate social and occupational 
impairment.

2.  As of January 5, 2001, the veteran's PTSD has been 
productive of mood disturbances such as depression, anxiety, 
and irritability; recurrent flashbacks, nightmares, and 
intrusive thoughts; chronic sleep disturbances; difficulty 
concentrating; loss of interest; and increasing social 
isolation, all resulting in moderate to severe social and 
occupational impairment.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for PTSD prior to January 5, 2001, have not been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 
(2005).

2.  The criteria for a disability rating higher than 70 
percent for PTSD after January 5, 2001, have not been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated February 1990 through July 1992; prior 
rating decisions; the veteran's contentions; VA records for 
outpatient treatment; VA examination reports; private medical 
records; and lay statements.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.


In March 2002, a rating decision increased the veteran's PTSD 
evaluation from 30 percent to 70 percent disabling, effective 
November 30, 2001.  In September 2005, a rating decision 
established the veteran's effective date for the 70 percent 
rating as January 5, 2001.  As discussed above, the Board 
will address whether higher ratings should have been granted 
for either of these time periods, as well as whether the date 
the RO determined the increased rating was warranted (January 
5, 2001) was correct.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2005).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Since the veteran appealed the initial rating 
assigned for his PTSD, to include depression, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  See 
38 C.F.R. § 4.130 (2005).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

The current 30 percent disability rating for the time period 
prior to January 5, 2001, required:

Occupational and social impairment with 
an occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), 
due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep 
impairment; and mild memory loss (such 
as forgetting names, directions and 
recent events).

A 50 percent disability evaluation requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 70 percent disability evaluation requires:

Occupational and social impairment with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals 
that interfere with routine activities; 
speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately, 
and effectively; impaired impulse 
control, such as unprovoked irritability 
with periods of violence; spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances, 
including work or a work-like setting; 
and inability to establish and maintain 
effective relationships.  

A 100 percent disability evaluation requires: 

Total occupational and social impairment, 
due to symptoms such as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or name. 

Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996) citing Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. 1994) 
(DSM- IV).  Rating agencies are charged with the 
responsibility of being thoroughly familiar with DSM- IV in 
order to apply the general rating criteria for rating mental 
disorders.  See 38 C.F.R. § 4.130 (2005).

Rating higher than 30 percent

When the veteran's claim for an increase was pending, medical 
records from the VA Medical Center (VAMC) in Muskogee and the 
S.M.C. were submitted showing that the veteran was admitted 
for a drug overdose or suicide attempt on January 5, 2001.  
It was as of that date that the RO subsequently assigned a 70 
percent rating.  The evidence associated with the claims 
folder prior to the January 5, 2001 assignment of the 70 
percent disability rating consisted of VA outpatient 
treatment records, a VA examination and lay statements.  VA 
must consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999).  

The medical evidence beginning in March 1999 shows a fairly 
consistent picture of the veteran's PTSD symptomatology.  He 
experienced occupational and social impairment with an 
occasional decrease in work efficiency.  The veteran was 
admitted to the Fayetteville VAMC from April 15, 1999 through 
April 21, 1999 for depression.  The veteran was diagnosed 
with major depression and PTSD was ruled out.  He was given a 
GAF score of 50 upon admission and 65 at discharge.  The 
examiner explained that if the veteran followed up as an 
outpatient with the VA and negotiated effectively with his 
employer, his prognosis was fair.  The veteran's manipulative 
qualities became apparent in dealing with his return to work 
and his initial blaming of the job for his stress.  It became 
clear that he contributed as much if not more to the stress 
by his own perfectionism and workaholism.  He maintained a 
good relationship with his wife, though made little mention 
of his relationships outside of that union.  

In April 1999, the veteran filled out a risk screening 
survey.  He noted that he was not currently being treated by 
any doctor outside the VA.  He noted feeling down-hearted and 
sad most of the time with occasional crying spells and 
restlessness.  However, he also indicated that he 
occasionally ate as much as normal, enjoyed talking to and 
being with attractive women, had a clear mind, found it easy 
to do things he used to do, found it easy to make decisions, 
felt useful and needed and enjoyed the things he used to.

The veteran had normal conversational abilities and took good 
care of himself.  In June 1999, the veteran's mental health 
treatment note indicated that he had a GAF score of 55.  The 
examiner noted that as a result of psychotropic medication 
and individual psychotherapy, the veteran's anger was reduced 
and his depression was somewhat improved.  The veteran noted 
that he was sleeping better and his affect was brighter.  He 
did experience depression, anxiety and some sleep impairment 
but did not suffer from memory loss.  

In August 1999, the veteran participated in a VA PTSD 
examination.  The objective findings noted the veteran to be 
cooperative with 50 percent eye contact and no expressive 
mannerisms.  His affect was restricted and his mood was 
anxious and depressed.  He was alert and oriented times three 
and had intact memories of immediate, recent and remote 
events.  He had difficulty with attention and concentration.  
He was in touch with reality and had no delusions, but he 
noted being paranoid around people.  He denied having any 
auditory or visual hallucinations and had no illusions.  He 
reported having intrusive thoughts about his war experience.  
He had good insight into his problem and had fair judgment.  
Speech was clear and coherent and he had no blocking, flight 
of ideas and no loosening of associations.  He had no 
tangentiality and no circumstantiality.  His diagnosis was 
mild to moderate PTSD with a GAF score of 55.

The veteran's GAF scores for this time period ranged from 55 
to 65.  Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See DSM-IV 
at 44-47.

The Board notes that in March 1999, the veteran was admitted 
to the Emergency Room due to his wife's fear that he would 
commit suicide.  The veteran stated that he had discontinued 
his mental health medication the week prior to admission and 
stated that he wanted to kill himself with a gun.  After 
consultation, D.B., Ph.D. stated that the veteran was not 
suicidal to the degree that he needed hospitalization, but 
that the problem could be addressed by regulation of mental 
health medication.  The veteran did not attempt to commit 
suicide.  Although he noted having suicidal thoughts in March 
1999, these appear to have been isolated incidents.  On 
numerous other occasions, he has denied such thoughts, so he 
was not in persistent danger of hurting himself or anyone 
else.  His memory, insight and judgment have, for the most 
part, been fair to normal.  

The veteran does not have the majority of the symptoms 
ordinarily associated with a 50 percent disability rating, 
such as: circumstantial, circumlocutory or stereotyped 
speech, panic attacks, difficulty understanding complex 
commands, impaired memory, impaired judgment, and impaired 
abstract thinking.  The medical evidence consistently 
indicates that he is well-oriented and articulate, with clear 
thinking and speech.  

The veteran's main argument is that he should be compensated 
at a higher rate for the period prior to January 5, 2001.  
The medical evidence simply does not support the veteran's 
contention.  Therefore, a higher rating is not warranted.  
The Board concludes his overall level of disability more 
nearly approximates that consistent with a 30 percent rating.  
The GAF scores assigned in 1999 demonstrate mild to moderate 
symptoms, supporting this conclusion.


As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to an increased disability 
evaluation for PTSD must be denied.  See 38 U.S.C.A §5107 
(West Supp. 2005).

Rating higher than 70 percent

The evidence dated since the assignment of the 70 percent 
rating, on January 5, 2001, consists of the veteran's 
testimony and his statements, VA outpatient treatment 
records, a VA examination, private medical records and lay 
statements.  The veteran's disability evaluation was 
increased to 70 percent as of January 5, 2001 due to the 
veteran's admission to the VAMC for a suicide attempt.  

In February 2002, the VA PTSD examination report found the 
veteran to have a GAF score of 40.  A GAF score of 31 to 40 
indicates "some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  See DSM-IV 
at 44-47.  The veteran was withdrawn and had psychomotor 
retardation.  His eye contact was poor but his speech was 
coherent and slow.  His mood was anxious and depressed with 
flattened affect.  He noted suicidal thoughts but no plans 
and no homicidal tendencies.  He had no thought disorder and 
no auditory or visual hallucinations.  He did have paranoid 
delusions and believed people were out to get him.  He was 
oriented to month and year but did not know the day.  His 
recent and remote memory was good.  His judgment was good, 
though he did not know what his psychiatric problem was.  It 
was noted that he could not work.

VA outpatient treatment records from 2005 note a GAF score of 
45, but that the veteran was receiving treatment for his 
PTSD.


The Board concludes that the objective medical evidence and 
the veteran's statements regarding his symptomatology shows 
disability that more nearly approximates a 70 percent 
disability rating.  See 38 C.F.R. § 4.7.  The February 2002 
VA examination and the VA outpatient treatment notes 
consistently reported similar symptomatology.  The veteran's 
PTSD symptoms include mood disturbances such as depression, 
anxiety, irritability, sleep disturbances, nightmares, and 
hypervigilance.  He has lost interest in certain activities.  
The veteran noted some suicidal ideation, but denied any 
suicidal intent.  He communicated with slow speech and with 
some hesitancy.  The veteran's psychiatric symptoms also have 
resulted in impaired social and family relations.  He has 
been divorced, and his current marriage is difficult at 
times.  The extent of his social functioning is unclear.  
Although some records indicate that he participates in 
activities such as going to church, he states that he has no 
friends. 

The GAF scores of record of 40-45 reflect "serious" 
impairment in social and occupational functioning, which is 
commensurate with the degree of social and industrial 
impairment as required for the assignment of a 70 percent 
disability evaluation.  Although it is clear that the 
veteran's symptomatology is severe, the balance of the 
evidence is against a finding of total impairment.

The Board recognizes that the VA examiner concluded in 2002 
that the veteran could not work.  The Board can discount the 
probative value of a medical statement if it is inconsistent 
with other evidence of record.  That statement was based on 
an employment history the veteran had prepared and which is 
in the file.  There is no objective evidence, however, 
corroborating the veteran's account of his employment 
history.  There are no statements from former supervisors or 
co-workers corroborating his account that he threatened other 
individuals, was paranoid, and left jobs unexpectedly.  
Moreover, the veteran does not have any of the symptoms 
ordinarily associated with total social and occupational 
impairment, such as impaired thought processes or 
communication, hallucinations, inappropriate behavior, 
deficient personal hygiene, disorientation or memory loss.  
He routinely denies having any suicidal or homicidal 
ideations during the course of medical treatment.  He 
testified that he does experience such thoughts on occasion, 
but he


clearly is not in persistent danger of hurting himself or 
others, since the preponderance of the treatment notes show 
denials of such thoughts or intent.  It is clear that any 
suicidal or homicidal thoughts he experiences are 
intermittent and isolated in nature.  The veteran does not 
have total social impairment.  He does have deficiencies in 
this area, but that is contemplated in ratings lower than 100 
percent.  He does have some social isolation, but he has 
contact with others.  The fact remains that he has been able 
to maintain a marriage for several years now, despite any 
difficulties.  

The veteran's employment history includes positions which 
involve interaction with the public, so clearly any 
difficulty he now has interacting with other people would 
affect his ability to pursue such occupations.  However, the 
severe impairment he has is recognized by the 70 percent 
rating.  Therefore, a higher rating is not warranted.

Accordingly, for the reasons discussed above, the Board 
cannot conclude that a rating higher than 70 percent is 
warranted for the period of time from January 5, 2001.  
Again, although the veteran could be assigned staged ratings, 
there is no evidence suggesting total impairment for any time 
period after January 5, 2001.  There is no reasonable doubt 
on this issue that could be resolved in the veteran's favor.

Duties to Notify and Assist

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The letters dated in January 2002, February 2004 and December 
2004 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the 
increased disability rating letter for PTSD was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, the claim was readjudicated and it 
was legally impossible to provide the veteran with notice 
since the claim was originally brought in May 1999, prior to 
the enactment of the Veterans Claims Assistance Act of 2000.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  All of the aforementioned letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II). 

The RO assigned a 30 percent disability rating from May 21, 
1999 to January 4, 2001 and a 70 percent disability rating 
from January 5, 2001, for the veteran's service-connected 
disability, and the Board has concluded that the 
preponderance of the evidence is against assigning higher 
disability ratings for both periods.  The Board notes that 
the veteran was not provided with full notice, informing him 
of all the elements under Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); however, the veteran received notice of 
effective dates for his PTSD claim and the appropriate rating 
criteria in the February 2004 letter.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims folder.  The 
veteran was also accorded multiple VA examinations throughout 
the course of his appeal.  See 38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  See 
38 C.F.R. § 3.327(a).  In fact, the outpatient treatment 
records for the past few years show GAF scores consistent 
with that reported on the 2002 examination report, so it is 
clear the disability has not worsened.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
February 2002 VA examination report is thorough and supported 
by recent VA outpatient treatment records.  The examination 
in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER


Entitlement to a disability rating higher than 30 percent for 
post-traumatic stress disorder (PTSD) prior to January 5, 
2001, is denied.

Entitlement to a disability rating higher than 70 percent for 
PTSD from 
January 5, 2001, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


